FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                   UNITED STATES COURT OF APPEALS March 28, 2017
                                                              Elisabeth A. Shumaker
                               TENTH CIRCUIT                      Clerk of Court




 UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

 v.                                                     No. 16-1061
                                             (D.C. No. 1:15-CR-00329-WYD-1)
                                                         (D. Colo.)
 JIMMY JOEL
 HERNANDEZ-BANEGA, a/k/a Jimmy
 Cruz, a/k/a Jimmy Diaz, a/k/a Jimmy
 Diaz-Cruz,

             Defendant - Appellant.



                                      ORDER


Before HOLMES, MURPHY, and PHILLIPS, Circuit Judges.


      Defendant-Appellant Jimmy Joel Hernandez-Banega challenges his twenty-

month term of imprisonment and three-year period of supervised release. He

argues that the district court improperly applied a twelve-level sentencing

enhancement under U.S. Sentencing Guidelines § 2L1.2(b)(1)(B).

      On March 15, 2017, however, the government filed a notice advising our

court that Mr. Hernandez-Banega was deported to Honduras following completion

of the custodial portion of his sentence. Although Mr. Hernandez-Banega

remains legally subject to a term of supervised release, his deportation means that
he “has no obligation to report to a probation officer and is not under the

supervision or control of the United States Probation Office.” United States v.

Vera-Flores, 496 F.3d 1177, 1181 (10th Cir. 2007). Mr. Hernandez-Banega’s

removal has therefore “eliminated all practical consequences associated with

serving a term of supervised release,” id. at 1181, and he has no “actual injury

which this court can remedy,” id. at 1182. Similarly, Mr. Hernandez-Banega “has

failed to demonstrate the presence of collateral consequences arising from any

alleged errors the . . . district court made during [his] sentencing proceeding.” Id.

And the mere possibility of his reentry (along with the attendant revival of his

obligation to comply with his supervised-release conditions) is too speculative to

avoid dismissal for mootness. See id. at 1181–82.

      Accordingly, Mr. Hernandez-Banega’s removal has rendered this appeal

moot. See id. at 1182 (dismissing an appeal on mootness grounds following

deportation); see also United States v. Pena-Flores, 240 F. App’x 281, 283 (10th

Cir. 2007) (same), cert. denied, 552 U.S. 1281 (2008). Therefore, this appeal is

DISMISSED.


                                       Entered for the Court,



                                       ELISABETH A. SHUMAKER, Clerk




                                          2